DISTRIBUTORSHIP AGREEMENT

 

THIS DISTRIBUTORSHIP AGREEMENT (this “Agreement”) is made and entered into this
27 day of February, 2009 (the “Effective Date”), by and between Aura Systems,
Inc., a corporation organized and existing under the laws of Delaware with its
principal offices in Los Angeles, California (“Company”), and WePower LLC, a
limited liability company organized and existing under the laws of Delaware with
its principal offices in Los Angeles, California (the “Distributor”).

 

RECITALS

 

A.    Company has designed, invented and developed a unique, integrated
electromagnetic mobile power generation system capable of delivering on-demand
both AC and DC power for numerous end-uses, including without limitation,
industrial, commercial, recreational and military applications as further
described on Exhibit A attached to this Agreement (the “AuraGen”).

 

B.        The AuraGen is the subject of substantial proprietary information,
including but not limited to patents, trademarks, trade secrets, know-how, and
confidential information owned by the Company.

 

C.        Distributor has acquired the rights to a patented vertical wind
turbine that is used to generate electricity using wind power.

 

D.        Distributor is engaged in the business of developing and marketing
energy solutions around the world, including without limitation wind energy
solutions.

 

F.        The Company wishes to appoint Distributor as its exclusive commercial
distributor for all applications in the Field of Use worldwide and is willing to
grant a limited right to Distributor to use, service and manufacture the AuraGen
in strict accordance with the terms and conditions set forth herein and
Distributor wishes to be so appointed.

 

Accordingly, in consideration of their mutual covenants and obligations
contained herein, and the mutual benefits to be derived herefrom, Company and
Distributor (collectively the “Parties”), intending to be legally bound, do
hereby covenant and agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1       Aura Proprietary Rights. The term “Aura Proprietary Rights” means all
Aura Technology, Aura Trademarks, data, inventions, information (including,
without limitation, Confidential Information of Company), processes, know-how,
trade secrets, sketches, prototypes, notebooks, papers, drawings, formulae
(including copies or extracts thereof) and similar intellectual property rights
which Company has or may hereafter develop and which are necessary or useful for
the development, manufacture, or sale of the Products or any components of the
Products. Further, Aura Proprietary Rights shall include all analyses,
specifications, proposals, reports or other information, data or documents
(whether in raw, preliminary or final form) and all inventions, discoveries,
modifications and improvements, whether or not

 

OC 286,372,449v1 2-20-09

 

--------------------------------------------------------------------------------



patentable, which: (a) are concerned in some manner with, but not directed to
the Products or any components thereof; or (b) pertain to processes, procedures,
methods, and the like manufacturing, assembling or servicing of the Products.

 

1.2       Aura Technology. The term “Aura Technology” means all patent rights
concerning each and every patent, whether U.S. or foreign, owned by or licensed
to Company and any associated Aura Proprietary Rights appurtenant thereto which
are necessary, used or useful to develop, manufacture, or sell the Products or
any of the components of the Products. Aura Technology shall further mean any
future modifications, enhancements or improvements to the technology embodied in
the patents owned or licensed by Company, the Products, or the Aura Proprietary
Rights. The term Aura Technology shall include, without limitation, the
following:

 

1.3       Aura Trademarks. The term “Aura Trademarks” means all those
trademarks, service marks, designs, logos, slogans and trade names belonging or
licensed to Company, worldwide.

 

1.4       Confidential Information. The term “Confidential Information” means
all know-how, formulations, recipes, specifications, catalogs, books, price
books, maintenance, parts and service manuals, data sheets, sales, service and
technical bulletins, customer lists, sales and marketing programs, price lists,
cost data, sales aids, such as filmstrips and recordings, and all other
publications and information, whether or not reduced to writing, relating to the
formulation, manufacture, use, marketing and sale of the Products, as well as
any other information which may be divulged by one party under this Agreement to
the other in the course of its performance of this Agreement, which is marked as
Confidential or which is disclosed under circumstances that reasonably place the
recipient on notice of the confidentiality of the information. Confidential
Information does not, however, include any information which the recipient can
establish (i) was publicly known and made generally available in the public
domain prior to the time of disclosure by the discloser; (ii) becomes publicly
known and made generally available after disclosure by the discloser to
recipient through no fault or breach of recipient; (iii) is already in the
possession of recipient without restriction on use or disclosure at the time of
disclosure by discloser as shown by recipient’s files and records prior to the
time of the disclosure; (iv) is obtained by recipient lawfully and without
restriction on use or disclosure from a third party without a breach of such
third party’s obligations of confidentiality; or (v) is independently developed
by recipient without use of or reference to discloser’s Confidential
Information, as shown by recipient’s files and records.

 

1.5       Distributor Trademarks. The term “Distributor Trademarks” means all
those trademarks, service marks, designs, logos, slogans and trade names
belonging or licensed to Distributor, worldwide.

 

1.6       Field of Use. The term “Field of Use” means exclusively wind turbines
and any other form of energy or renewable energy device, product, system or good
involving wind.

 

1.7       Products. The term “Products” means the Auragen, as well as any future
modifications, enhancements or improvements to the Auragen and any New Products
deemed included pursuant to Section 3.17 hereof.

 

2

O(~ PRA 27~ 44~?v1 Ofl /1~ ~

 

--------------------------------------------------------------------------------



1.8       Purchase Order. The term “Purchase Order” means a purchase order in
the form of Exhibit B attached to this Agreement or such other form as the
parties may mutually agree to in writing from time to time.

 

1.9       Specifications. The term “Specifications” means the standard Product
manufacturer specifications as such Specifications may be modified by the
parties in writing from time to time and any New Product Specifications deemed
included pursuant to Section 3.16 hereof.

 

 

1.10

Territory. The term “Territory” means t~ie entire world.

 

1.11     Valid Claim. The term “Valid Claim~’ means a claim of a patent or
patent application in any country that (i) has not expired; (ii) h~s not been
disclaimed; (iii) has not been cancelled or superseded, or if cancelled or
superseded, has been reinstated; and (iv) has not been revoked, held invalid, or
otherwise declared unenforceable or not allowable by a tribunal or patent
authority of competent jurisdiction over such claitn in such country from which
no further appeal has or may be taken.

 

ARTICLE 2. APPOINTMEr4T AND SCOPE

 

2.1       Appointment of Distributor. On the terns and subject to the conditions
of this Agreement and for the term of this Agreement, Company hereby appoints
Distributor as the exclusive distributor of the Products in or for the Field of
Use in the Territory. As such, Company shall not appoint additional sales
represeilitatives, agents or distributors for the promotion, sale, lease or
license of Products in or for the Field of Use in the Territory; and (b) Company
shall not, except as expressly permitted hereunder, directly or indirectly,
distribute, promote, market, solicit, lease, license or sell the Products in or
for the Field of Use or in the Territory, except through Distributor.
Notwithstanding any restrictions contained herein, Distributor may sell the
Products within the Territory in such manner, on such terms, to such customers
and at such prices as Distributor may chOose. Distributor hereby accepts such
appointment. Company further appoints to Distributor,~ and Distributor hereby
accepts for the term of this Agreement, to act as the exclusive installation and
warranty service provider for all Product in the Field of Use in the Territory.

 

2.2        Independent Contractor Status. Distributor is an independent
purchaser and reseller of the Products and nothing contained in this Agreement
shall create the relationship of joint venture, principal and agent, , or master
and servant between Company and Distributor. Distributor is not and shall not be
considered an agent~ or legal representative of Company for any purpose, and
neither Distributor nor any director, officer, agent or employee of Distributor
shall be, or be considered, an agent or employee of Company. Distributor shall,
at all times, hold itself out as an independent contractor with respect to
Company and shall not represent itself as an agent, representative or employee
of Company, and shall prominently display in any advertising or signage related
to the Products that it is an Authorized Independent Distributor of the Company.
Distributor is not authorized to, and agrees that it will not, make any
warranties or representations or assume or create any other obligation on
Company’s behalf except as expressly authorized herein or by Company in writing.
This Agreement is not for the benefit of

 

 

3

OC 286,372, 449v1 220 09 03/03/09

 

--------------------------------------------------------------------------------



any third party and shall not be deemed to give any right or remedy to any such
third party whether or not referred to herein.

 

2.3       Sub-Distributors. Distributor may appoint sub-distributors, sub-agents
or other persons (collectively “Sub-distributors”) which it reasonably believes
are qualified in terms of capability and reputation to perform its obligations
under this Agreement provided however that:

 

(a)       in no event shall any Sub-distributor be appointed for a duration that
is longer than the initial expiration date set forth in Section 7.1 of this
Agreement;

 

 

(b)

any such Sub-distributor is subject to the terms of this Agreement;

 

(c)       any such Sub-distributor is approved in writing by Company provided
that such approval shall not be unreasonably withheld, conditioned or delayed;

 

(d)       nothing contained in this Agreement shall be construed to create any
relationship whatsoever between Company and any Sub-distributor;

 

(e)       Company shall have no obligation to such Sub-distributors under this
Agreement; and

 

 

(f)

all of Company’s obligations under this Agreement shall be only to Distributor.

 

2.4       No Modification. Neither Distributor or any Sub-Distributor shall in
any way modify or otherwise alter the design, form, fit, function or any other
aspect of the Products, components thereof, or the Aura Technology unless it
obtains Company’s prior written consent, which may be withheld by Company in its
sole discretion. If Company agrees to such changes or improvements, the Parties
shall mutually agree on the scope, extent and manner of making such changes or
improvements. In addition, Distributor shall not use the Aura Technology, or any
part thereof, in any way inconsistent with the provisions of this Agreement.

 

2.5       Additional Restrictions. Notwithstanding the rights specifically
granted in this Agreement, Company does not grant to Distributor or any
Sub-distributor any license or other right relating to any of the following.
Neither Distributor nor any Sub-distributor may, without the prior written
consent of the Company, at any time directly or indirectly:

 

(a)       market, make, use, service, install, sell or otherwise distribute or
incorporate the Product or any components thereof in the products or businesses
of any source outside of the Field of Use;

 

(b)       actively advertise, promote or solicit customers for Product systems
outside the Field of Use or establish or maintain any offices, facilities or
depots related to the sale or delivery of Product for any purpose outside of the
Field of Use;

 

--------------------------------------------------------------------------------

(c)       make, use, sell or otherwise dispose of Product systems that are
partially assembled, in knocked down form, or semi-knocked down form;

 

 

4

OC 286,372,449v1 220 09 03/03/09

 

--------------------------------------------------------------------------------



(d)       prepare, develop, make or have made, sell, or otherwise distribute any
derivative works based upon Product, the components thereof or the Aura
Technology;

 

(e)       reproduce, disclose or otherwise dispose of any Product, any
components thereof or the Aura Technology; or

 

(f)        inspect, study, analyze or reverse engineer the Product, any
components thereof or the Aura Technology.

 

2.6       Rights Reserved. Notwithstanding anything to the contrary contained
herein, all rights not specifically granted under this Agreement shall be
reserved and remain with the respective owners. In no way limiting the
generality of the preceding sentence, Company shall have the right to make, use,
sell or distribute, or grant licenses to other third parties to do the same for
all applications and markets of the Products throughout the world outside of the
Field of Use.

 

ARTICLE 3. TERMS AND CONDITIONS OF SALE

 

 

3.1

Purchase Orders. All purchases of Products under this Agreement by

Distributor (or any Sub-distributor, to the extent permitted under Section 2.3)
shall be evidenced by individual Purchase Orders, which, as supplemented by the
terms of this Agreement, shall constitute the entire agreement between the
parties with respect to sales of the Products by Company to Distributor. All
Purchase Orders will be accompanied by a deposit of ten percent (10%) of the
aggregate Product Price specified in the Purchaser Order. By placing a Purchase
Order under this Agreement, Distributor confirms its agreement with and
acceptance of all the provisions of this Article 3. Distributor shall place all
Purchase Orders for Product at least ninety (90) business days prior to the
requested delivery date (unless otherwise agreed to by Company). If any term of
a Purchase Order is inconsistent with this Agreement, then this Agreement shall
govern to the extent of any such inconsistency. Orders may be placed by
contacting Aura Systems, Inc., 2330 Utah Avenue, El Segundo, California 90245;
telephone number 310-643-5300; facsimile number 310-643-7457; email melvin©
aurasystems.com attention Melvin Gagerman, Chairman and CEO.

 

 

3.2

Acceptance. Company shall acknowledge all purchase orders in writing to

Distributor. Company shall be deemed to have accepted any such Purchase Order
for which

Company does not notify Distributor in writing within ten (10) business days
after its receipt that

Company cannot meet such Purchase Order’s terms.

 

3.3       Forecasts. Each Contract Year during the term of this Agreement,
Distributor shall provide Company on a monthly basis with a 120 day rolling
forecast, of which the first 90 days shall be a firm order by Distributor for
delivery of the number of Products specified therein pursuant to Purchase Orders
delivered pursuant to this Agreement. The last 30 days of the forecast shall be
used for purposes of facilitating Company’s manufacturing plans, but are not
legally binding on Distributor in any manner.

 

3.4       Prices. (a) Prices charged to Distributor for Products purchased under
this Agreement are set forth on Exhibit D (collectively, the “Product Prices”).
From time to time, Company may change the prices for such Products provided that
Company provide Distributor

 

5

pG 286,372, IlOvi 220 09 03/03/09

 

--------------------------------------------------------------------------------



written notice of any increase at least ninety (90) days prior to such changes
taking effect. Price changes will not affect orders placed by Distributor and
accepted by Company before such changes were communicated to Distributor.
Company shall exercise commercially reasonable efforts to minimize any cost
increases. All Product Prices are for delivery F.O.B. Origin, Company’s
designated facilities, freight collect. Title and risk of loss shall pass to
Distributor at the time the ordered Products are identified and made available
to Distributor for loading and carriage at Company’s designated facility.
Distributor alone shall be responsible for causing the Products to be loaded and
delivered to the delivery destination and shall be solely responsible for all
freight, customs duties, insurance or other shipping costs. For purposes of this
Agreement, the term “F.O.B.” shall have the meaning given in INCOTERMS 2000 as
published by the International Chamber of Commerce, Paris, France. The Product
Prices shall also include any New Product Prices deemed included pursuant to
Section 3.16 hereof.

 

 

3.5       Payment. Unless otherwise agreed by the parties in writing,
Distributor shall cause payment to be received by Company for Products no later
than thirty (30) days following the date of shipment, as evidenced by the
appropriate receiving documentation. Company shall invoice Distributor for all
amounts due and such invoices shall reference the Purchase Order number and be
sent to the “Bill to” address specified on the Purchase Order. Company’s packing
list must reference the Purchase Order number and be sent to the applicable
“Ship to” address on the Purchase Order. In no way shall any payment due under
this Agreement by Distributor to Company be contingent upon Distributor’s
collection of payment from Distributor’s customers.

 

3.6       Delivery. Company will promptly ship the Products upon receipt of
Distributor’s Purchase Order and will use commercially reasonable efforts to
meet or exceed the delivery dates specified in the Purchase Order.
Notwithstanding the foregoing, (i) in no event will the Company be required to
deliver a shipment of Products sooner than ninety (90) days from the date of
receipt of a Purchase Order therefor, and (ii) in the event the Products covered
by a Purchase Order were not included in a sales forecast received by the
Company from the Distributor, then the Company and the Distributor will work
together in good faith to identify a reasonable and mutually acceptable delivery
date for the Products, which in no event will be required to be sooner than
thirty (30) days after receipt of such Purchase Order.

 

3.7       Partial Shipments; Failure to Deliver. Company reserves the right to
make partial shipments of any order for one hundred (100) Product units or more
and shall not be liable for any failure to ship complete orders. Each partial
shipment shall contain no less than fifty (50) Product units, unless mutually
agreed otherwise by the Parties. Distributor will be invoiced separately for
each partial shipment and will pay each invoice when due, without regard to
subsequent deliveries. Company shall attempt to allocate its available inventory
to Distributor in reasonable priority to all other customers of Company.
Notwithstanding the foregoing or anything to the contrary herein, the failure of
Company to supply Products pursuant to the terms of Purchase Orders submitted to
Company in compliance with the provisions of this Agreement shall be considered
a breach of this Agreement and a failure by Company to perform any of its
material obligations under this Agreement pursuant to Section 7.2 (a) hereof. In
addition,

 

 

6

OC 286,372,449v1 220 09 03/03/09



--------------------------------------------------------------------------------

Distributor shall continue to have any other rights or remedies that it may have
as a result of such failure to supply Products.

 

3.8       Inspection. Upon receipt of any Product delivery, Distributor shall
have fifteen (15) days to inspect such Product for quantity shortages as well as
readily apparent damage and specification discrepancies. If such shortages,
damage or discrepancy is found, Distributor has the right to reject such Product
during such fifteen (15) day period. Product not rejected during such period
shall be deemed accepted by Distributor and Company shall not thereafter be
liable for any such shortages, discrepancy or damage in such shipment. Rejected
Product (or any shortages in Product quantity) shall be replaced with conforming
Product within ten (10) calendar days after Distributor’s notice of rejection
and/or shortage. Distributor shall have the right to inspect and test such
replacement Product within fifteen (15) days of delivery.

 

3.9       Distributor Product Warranty. Distributor accepts the published
standard warranty of Company as in effect from time to time with respect to the
Product. Subject to the limiting provisions of such standard warranty, Company
represents, warrants and covenants that:

(a) notwithstanding mechanical limitations such as, without limitation, the
existence of insufficient torque, the Products furnished hereunder shall meet
the quality, operating conditions and performance levels designated by the
manufacturer’s published ratings and specifications; (b) to the extent provided
in Company’s published standard warranty, the Products shall be free from
defects in workmanship and material (c) Company has good and marketable title to
(and has all rights, title and interest necessary to sell to Distributor) the
Products to be furnished hereunder and there are (and shall be) no liens, claims
or encumbrances of any kind whatsoever against the Products, except for required
governmental licenses or permits which may need to be obtained in connection
with the sale of the Products; and (d) Distributor may exercise its rights under
this Agreement free and clear of any obligation of the Company to any third
party, except for required governmental licenses or permits which may need to be
obtained in connection with the sale of the Products.

 

3.10     End User Warranty. At all times during the term of this Agreement,
Company shall warrant the Products to Distributor’s customers in accordance with
the terms of the warranty attached hereto as Exhibit — (“End User Warranty”), as
such End User Warranty may be modified from time to time by the Company, and any
such changes shall become effective immediately upon Company forwarding such
changes in writing to Distributor.Any changes made by Company to such End User
Warranty will not apply to Products sold to Distributor pursuant to orders
plac~d by Distributor and accepted by Company before such changes were
communicated to Distril~utor.A copy of the End User Warranty shall be included
as part of the packaging included with the Product and Distributor shall
distribute each Product with all warranty cards, a copy oi~ the End User
Warranty and all other packaging materials intact.

 

3.11     Distribu r Warranty Repair or Replacement. Company, at its own expense
and option, shall promp ly either repair or replace any defective Product during
such period as Company’s warranty p rsuant to Section 3.9 above remains in full
force and effect for that Product, provided that )istributor has notified
Company and, upon inspection by Company, Company has found the Product to be
defective. In the event Distributor arranges for a Product to be repaired or
servic ~d by a person or entity other than by a service facility approved by

 

 

7

 

‘-‘I-’

 

--------------------------------------------------------------------------------



Company, such action shall be solely at the expense of Distributor and shall
effectively terminate any Company warranty for such Product.

 

3.12     Product Returns. All returns of non-defective Products shall be subject
to Company’s standard return policy for commercial and industrial products
attached hereto as Exhibit” “.Company shall have no warranty obligations
whatsoever including the replacement of any Product pursuant to this Article 3
unless all of the provisions of Company’s Return Policy then in effect have been
met by Distributor.

 

3.13     Exclusive Remedy. THE REPAIR OR REPLACEMENT OF ANY NONCONFORMING OR
DEFECTIVE PRODUCT, SHALL CONSTITUTE THE

SOLE AND EXCLUSIVE REMEDY OF DISTRIBUTOR (AND SHALL

CONSTITUTE FULFILLMENT OF ALL OBLIGATIONS OF COMPANY

HEREUNDER) FOR THE BREACH OF SUCH WARRANTY BY COMPANY OR

ANY LIABILITY (INCLUDING WITHOUT LIMITATION ANY LIABILITY

FOR NEGLIGENCE) OF COMPANY WITH RESPECT TO THE PRODUCTS

AND SERVICES COVERED BY THIS AGREEMENT AND ALL OTHER

PERFORMANCE BY COMPANY UNDER THIS AGREEMENT.

 

THE PARTIES AGREE THAT COMPANY EXTENDS LIMITED EXPRESS

WARRANTIES SOLELY TO ORIGINAL END-USERS OF THE PRODUCTS

AND NOT TO DISTRIBUTOR. COMPANY MAKES NO EXPRESS OR

IMPLIED WARRANTIES OF ANY KIND TO DISTRIBUTOR WITH RESPECT

TO THE AURA TECHNOLOGY OR THE USE THEREOF, INCLUDING

WITHOUT LIMITATION THE PRODUCTS AND ANY COMPONENTS

THEREOF INCORPORATING THE AURA TECHNOLOGY OR

MANUFACTURED BY THE USE THEREOF. ALL EXPRESS OR IMPLIED

WARRANTIES, INCLUDING WITHOUT LIMITATION THE EXPRESS OR

IMPLIED WARRANTY (I) THAT THE AURA TECHNOLOGY OR THE USE

THEREOF, INCLUDING WITHOUT LIMITATION THE PRODUCTS AND

ANY COMPONENTS THEREOF INCORPORATING THE AURA

TECHNOLOGY OR MANUFACTURED BY THE USE THEREOF WILL BE

FREE FROM CLAIMS OF PATENT INFRINGEMENT, INTERFERENCE, OR

UNLAWFUL USE OF PROPRIETARY INFORMATION OF ANY THIRD

PARTY, OR (II) OF THE ACCURACY, RELIABILITY, TECHNOLOGICAL OR

COMMERCIAL VALUE, COMPREHENSIVENESS OR MARKETABILITY OF

THE AURA TECHNOLOGY, THE PRODUCTS, OR THE COMPONENTS

THEREOF OR ITS SUITABILITY OR FITNESS FOR ANY PURPOSE

WHATSOEVER ARE HEREBY DISCLAIMED AND EXCLUDED.

 

DISTRIBUTOR FURTHER ACKNOWLEDGES THAT THERE ARE NO

WARRANTIES IMPLIED BY CUSTOM OR USAGE IN THE TRADE

BETWEEN DISTRIBUTOR AND COMPANY THAT HAVE BECOME A PART

OF THIS TRANSACTION. ANY ACTION FOR A BREACH OF ANY OF

COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT OR OTHERWISE

 

 

‘-‘I-’

 

--------------------------------------------------------------------------------

8

~ 4Añ..4 ‘~ ‘~ñ t~1 ñ~/illñ

 

‘-‘I-’

 

--------------------------------------------------------------------------------



MUST BE COMMENCED WITHIN ONE (1) YEAR AFTER THE CAUSE OF

ACTION HAS ACCRUED.

 

 

3.14

No Assurances. Distributor acknowledges that:

 

(a)       Wind speeds are extremely variable and in wind conditions insufficient
to provide torque levels equal to or exceeding the minimum torque guideline
requirements of the Products established by the manufacturer, such Products may
be unable to produce power levels equal to their maximum rating;

 

(b)       Company has made no representations to Distributor and Distributor has
received no assurances, that: (i) its business relationship will continue with
Company beyond the stated term of this Agreement or its earlier termination in
accordance with this Agreement; (ii) any investment by Distributor in the
promotion of the Products will be recovered or recouped; or (iii) Distributor
shall obtain any anticipated amount of profits by virtue of this Agreement; and

 

(c)       Other than the licenses granted herein, DISTRIBUTOR shall not have or
acquire, by virtue of this Agreement or the transactions contemplated hereunder,
any proprietary rights in the Products, the Company’s intellectual and
industrial property or in any goodwill related thereto, whether or not created
by its efforts.

 

THE PARTIES ACKNOWLEDGE THAT THIS SECTION AND

RELATED SUBSECTIONS HAVE BEEN INCLUDED AS A

MATERIAL INDUCEMENT FOR COMPANY TO ENTER INTO THIS

AGREEMENT AND THAT COMPANY WOULD NOT HAVE

ENTERED INTO THIS AGREEMENT BUT FOR THE

ACKNOWLEDGMENTS, AGREEMENTS AND LIMITATIONS OF

LIABILITY AS SET FORTH HEREIN.

 

3.15     Indemnity By Company. Distributor will promptly notify Company if any
third party claim is brought or threatened against Distributor or a
Sub-Distributor that arises out of a breach of the representations and
warranties set forth in this Agreement or from any product liability claims that
may be brought against Distributor arising out of or related to the Products.
Company will indemnify, defend and hold Distributor and its Sub-Distributors
including their employees, agents and affiliates, harmless from and against any
and all damages, losses, liabilities and expenses (including reasonable
attorneys’ fees) that they may suffer or incur in connection with any such
actual or threatened claim or any breach of representation, warranty, covenant
or agreement on the part of Company under this Agreement. The Company’s
indemnification obligations do not apply: (i) to the extent that the Products
are modified by Distributor or any customer after shipment by Company without
Company’s consent or direction and the claim arises from such modifications,
(ii) to the extent that the Products are combined or used with other products,
processes or materials in a manner contrary to their intended use and the claim
arises from such combination, or (iii) where Distributor or a customer continues
the activity that gave rise to the claim after being notified by Company of
commercially reasonable actions which would have avoided the claim or (iv) to
any negligent or willful act or omission or

 

9

 

‘-‘I-’

 

--------------------------------------------------------------------------------



violation of any contractual arrangement of Company’s affiliates, officers,
directors, agents or employees, in connection with its performance relating to
this Agreement.

 

3.16     Indemnity by Distributor. Distributor agrees to indemnify, defend and
hold Company, including its employees, agents and affiliates, harmless from and
against any and all payments, damages, demands, claims, losses, expenses, costs,
obligations and liabilities (including reasonable attorney’s fees and costs),
which arise out of, result from or are related to:

(i) any breach by Distributor or any Sub-Distributor of any provision contained
in this Agreement, including without limitation any obligation, representation,
warranty or covenant herein; (ii) any occupational injury or illness sustained
by any employee or agent of Distributor or Sub-Distributor to the extent claims
are made against, or held to be payable by Company; (iii) any applicable sales
or other taxes due from or on behalf of Distributor or Sub-Distributor
regardless of whether such taxes must be collected by Company on behalf of the
taxing authority and regardless of whether Distributor shall challenge the
assessment or amount of such taxes or (iv) any negligent or willful act or
omission or violation of any contractual arrangement of Distributor or any of
Distributor’s affiliates, Sub-Distributors, officers, directors, agents or
employees of each, in connection with its or their performance relating to this
Agreement.

 

3.17     Insurance. Both parties will each have and maintain in full force and
effect during the term of this Agreement (including any post-termination period
for which indemnification obligations continue), all product liability and other
insurance reasonably necessary to cover such party’s anticipated indemnification
obligation and other risk of loss for which it may be liable under this
Agreement. All such insurance coverages shall be occurrence based and not claims
made. Such policy or policies will (a) have aggregate limits of liability of not
less than $5,000,000 with respect to any incident or occurrence and of not less
than $10,000,000 in the aggregate; (b) name both Company and Distributor as
insured parties; and (c) provide that such policy may not be canceled except
upon not Less than 30 days’ written notice to both Company and Distributor. Each
party will provide such evidence of the effectiveness of such insurance to the
other party as may be reasonably requested.

 

3.18     Capacity. Subject to this Article 3, during the term of this Agreement
prior to any Non-Exclusive Period (as that term is hereinafter defined),
Distributor shall purchase all Product that it requires for any application
within the Field of Use solely from Company. Company shall supply the Product
pursuant to a Purchase Order(s) at the Product Price for up to
__________________ (____) units of Product per calendar year (“Maximum
Capacity”). If Distributor notifies Company at any time that the total
cumulative amount of Product Purchaser intends to order may exceed the Maximum
Capacity during any calendar year, Company shall determine and notify Purchaser
of (a) whether its manufacturing facility is capable of accommodating additional
capacity (or can be adapted to accommodate additional capacity). If either
Company or Distributor determines that Company is incapable of such adaptation
and accommodation, in Company’s or Distributor’s sole discretion, Distributor
may purchase any or all amounts of Product above the Maximum Capacity from a
third party provider.

 

3.19     Manufacturing Rights. In the event that Company is incapable or unable
to supply Products in sufficient quantities to fulfill any given Purchase Order
submitted to it by

Distributor, and which has been accepted by Company pursuant to Section 3.2
above, Company will, upon Distributor’s written request, execute a Technology
Transfer License Agreement in

 

10

OC 286.3 72.149v1 220 09 03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



the form attached hereto as Exhibit”” (the “Manufacturing Agreement”) with
respect to such Purchase Orderprovided however that if within ninety (90)
calendar days of receipt of such

notice Company is able to cure such inability, Company shall be under no
obligation to execute such Manufacturing Agreement. Upon execution of said
Manufacturing Agreement by Company

 

 

(a)

in the event that any provisions of this Agreement are found to be inconsistent
with those of the Manufacturing Agreement, the provisions of the Manufacturing
Agreement shall

take precedence and supersede such inconsistent term(s) herein.

3.20 Company as Supplier. Company agrees that throughout the term of this
Agreement, it

will neither appoint any sales force specifically for the purpose of pursuing
sale opportunities for the Products within the Field of Use in the Territory nor
will Company otherwise direct any sales personnel to actively pursue such
opportunities. Notwithstanding the foregoing, the Company

shall have the right to sell, license, lease and otherwise dispose of Products
within the Field of Use in the Territory to third-party-manufacturers of wind
technology within the Field of Use in the Territory (a
“Third-Party-Manufacturer”) at any time while this Agreement remains in effect
provided however that: (i) Company shall promptly notify Distributor of any such
Third-Party-Manufacturer opportunities that Company wishes to pursue; (ii)
Distributor shall have ten (10) business days from the date on which notice from
Company is received to approve such Third-Party Transaction (such approval not
being unreasonably withheld or delayed); (iii) upon acceptance of the
Third-Party-Manufacturer, Distributor shall serve as the distributor for such
transaction; and (iv) that Distributor shall receive a commission of ten (10%)
percent of the gross sale price of the Products for each such transaction. The
Parties agree that in the event that Distributor elects to reasonably withhold
its approval for any given Third-Party-Manufacturer opportunity, Company shall
not directly or indirectly pursue such opportunity thereafter.

3.21 Company Prime Supplier Joint Venture. Notwithstanding anything to the
contrary in Section 3.20, in the event that Company is directly approached by a
third party wishing to

purchase from Company Products intended for use in conjunction with any product
sold by

Distributor within Field of Use in the Territory (each a “Third-Party
Transaction”), Company shall promptly notify Distributor of such Third-Party
Transaction. Distributor shall have ten (10) business days from the date on
which notice from Company is received to accept such Third-Party Transaction.
Distributor’s acceptance shall not be unreasonably withheld or delayed. The
Parties shall promptly execute a joint venture agreement (independent form this
Agreement) mutually acceptable to both Parties.

 

3.20     Most Favored Nations. During the term of this Agreement Company agrees
that Distributor shall be allowed the full benefit of any and all lower prices
and any other more favorable terms and condition (“MFN” Terms) contained in any
other agreement entered into by Company for the sale of any product
substantially similar to the Product in the same or lesser quantities described
in this Agreement to third parties (it being understood that nothing in this
Section 3.21 shall be construed to permit Company to directly or indirectly
sell, license, lease or otherwise dispose of Products within the Field of Use in
the Territory at any time while this Agreement remains in effect unless any such
Product is sold, licensed, leased directly in conjunction with Distributor’s
products within the Field of Use). Company shall notify Distributor in writing
of any such MFN Terms within fifteen (15) calendar days after agreeing thereto,
and shall make the MFN Terms available to Distributor as of the effective date
of such

 

11

 

‘-‘I-’

 

--------------------------------------------------------------------------------



agreement and thereafter for the greater of (i) three (3) months or (2) such
time that the MFN Terms remain in effect.

 

3.21    Right of First Refusal. In the event that during the term of this
Agreement Company develops any new products for sale in the Field of Use (“New
Products”), prior to any sale of such New Products to any third party,
Distributor shall have the right of first refusal to sell the New Products as
Products pursuant to the terms of this Agreement. Company shall initiate such
right of first refusal by providing samples of such New Products and
specifications therefor (“New Product Specifications”) to Distributor and the
proposed price (the “New Product Proposed Price”) at which Company proposes to
sell the New Products to Distributor during the term of this Agreement
(collectively, the “New Product Proposal”). Distributor shall have _____
()months from receipt of a full and complete New Product Proposal to test and
evaluate the New Products and the New Product Proposal (the “Acceptance
Period”). In the event that Distributor accepts the New Product Proposal within
the Acceptance Period then from and after the date of such acceptance, the term
“Product” hereunder shall be deemed to include the New Products, the term
“Product Prices” shall be deemed to include the New Product Proposed Price and
the term “Specifications” shall be deemed to include the “New Product
Specifications”. In the event that Distributor rejects or fails to accept the
New Product Proposal within the Acceptance Period then from and after the date
of such rejection or failure to accept, Company shall be free to sell the New
Products to any third party; provided, however, the sale price to such third
party shall in no event be less than the New Product Proposed Price. In the
event that Company ever wishes during the term of this Agreement to sell the New
Products to a third party for a price less than the New Product Proposed Price
then Company shall first offer the New Products to Distributor at such lower
price pursuant to the right of first refusal set forth in this Section 3.22.

 

3.22    Minimum Order. In order to maintain its exclusivity within the Field of
Use, Distributor shall purchase from Company a minimum of three thousand (3,000)
units of the Products (the “Minimum Order”) during each year of the term of this
Agreement (the “Contract Year”); provided, however, for the purposes hereof the
initial Contract Year shall commence on the Effective Date and end on the date
which is eighteen (18) months thereafter. In the event that Distributor fails to
purchase the Minimum Order in any particular Contract Year then , the exclusive
distributor rights granted pursuant to Article 2 hereof shall become non
exclusive commencing with the Contract Year immediately following the Contract
Year in which the Minimum Order was not achieved and ending twelve (12) months
thereafter (the “Non-Exclusive Period”). If, during the Non-Exclusive Period,
Distributor meets the Minimum Order requirement for such Contract Year, this
Agreement shall remain in effect on a non exclusive basis for the remainder of
the term of the Agreement, provided, however, that if Distributor fails to meet
the Minimum Order requirement during the Non-Exclusive Period, Company may, at
its sole discretion, terminate this Agreement pursuant to Article 17 below.~

 

3.23     No Payment Set-Off. All payments made by Distributor to Company under
this Agreement shall be paid in full, without set-off or counterclaim, and in
such amount as may be necessary in order that all payments (after deduction for
withholding for or on account of any present or future taxes, levies, imposts,
duties or other charges imposed by any political subdivision or taxing authority
on such payments (collectively “Taxes”) shall not be less than the amounts
otherwise required to be paid under this Agreement. Any and all Taxes required
to be so

 

12

OC 286,372,449y1 220 09—03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



withheld or deducted shall be paid by Distributor to the proper taxing
authorities, and proof of payment shall be secured and sent to Company as
evidence of such payment.

 

ARTICLE 4. DISTRIBUTOR’S OBLIGATIONS

 

4.1       Sales. Subject to the terms and provisions of this Agreement,
Distributor shall use its best efforts to promote, market, lease, license or
sell the Products within the Territory in such manner as Distributor determines
in its sole and absolute discretion. Distributor may subcontract the performance
of any of its obligations under this Agreement to Sub-distributors in accordance
with the terms of this Agreement regarding appointment of Sub-distributors.

 

4.2       Sales Plans, Reports and Forecasts. No later than each November 1
during the term of this Agreement, beginning November 1, 2009, Distributor shall
submit to Company a sales forecast for the Products in and for the Field of Use
in the Territory for the next calendar year, January through December. Company
agrees to use all information provided by Distributor under this Section 4.2,
exclusively for Company’s own purposes and shall treat it in strict confidence
and shall not use or disclose the same except as required to perform its
obligations under this Agreement or except as required by law.

 

4.3        Licenses and Other Governmental Approvals. Company agrees to
cooperate with Distributor as necessary to enable Distributor to obtain, at
Distributor’s expense (i) the export licenses within the portions of the
Territory that may be necessary to export the Products into and (ii) the
governmental and regulatory approvals and licenses within the portions of the
Territory that may be necessary to permit the sale, license, lease and other
disposition of the Products by Company and/or Distributor under this Agreement.
At all stages in the regulatory approval process, Distributor and Company will
work together in good faith to conduct the tests and regulatory approval process
in a manner that is mutually acceptable to Company and Distributor. Company
agrees to cooperate with Distributor as necessary to enable Distributor to file
for and obtain any government and regulatory approvals and licenses required by
Distributor and to provide Distributor with the test results, specifications,
and any other information that Distributor may request from time to time to file
for and obtain such government approvals and licenses.

 

4.4       Compliance with Law. Each party shall at all times comply with the
provisions of all applicable laws and the rules and regulations thereunder, and
refrain from engaging in any illegal, unfair or deceptive trade practices or
unethical business practices whatsoever with respect to the promotion and sale
or service of Products. Distributor shall obtain and pay for such licenses,
permits and authorizations as may be necessary in connection with Distributor’s
importation, promotion and sale of Products.

 

4.5       Recalls. Distributor will reasonably inform Company of each complaint
that Distributor may receive or become aware of concerning the Products.
Distributor also shall maintain records of all Products sold by Distributor. If
Company, any governmental agency or other proper authority issues a product
recall or product advisory of any of the Products, Distributor agrees to
cooperate with Company (i) in contacting purchasers within the Territory during
the course of any such product advisories, recalls and complaints, (ii) in
communicating to such purchasers such information or instructions as Company may
desire be transmitted to

 

 

‘-‘I-’

 

--------------------------------------------------------------------------------

13

OQ~ Q70 AA~i.4 ~J ‘)‘ ~

 

‘-‘I-’

 

--------------------------------------------------------------------------------



such purchasers, (iii) in obtaining the removal of all such recalled Products
from Distributor’s inventory and the inventory of its customers and (iv) in
disposing of such recalled Product as Company so directs. Company agrees to
reimburse. Distributor for all costs and expenses incurred by Distributor in
connection with such Product advisories, recalls and complaints, unless the
Company can reasonably demonstrate that the advisory, recall or complaint is due
to the fault or negligence of Distributor, its representatives or affiliates.

 

4.6       Press Releases and Announcements. In the event any party proposes to
issue any press release or public announcement concerning any provisions of this
Agreement or the transactions contemplated hereby, such party shall so advise
the other party hereto, and the parties shall thereafter use commercially
reasonable efforts to cause a mutually agreeable release or announcement to be
issued. Neither party will publicly disclose or divulge any provisions of this
Agreement or the transactions contemplated hereby without the other party’s
written consent, except as way be required by applicable law, including
applicable securities laws or stock exchange regulations, and except for
communications to such party’s employees and professional advisors.

 

4.7        Representations and Warranties of Distributor. Distributor represents
and warrants to Company that, as of the date of this Agreement:

 

(a)       Power and Authority: Distributor has the corporate power an authority
to enter into and to carry the terms and provisions of this Agreement; and this
Agreement is the legal, valid and binding obligation of Distributor and is
enforceable against Distributor in accordance with its terms.

 

(b)       No Conflicting Agreements: The execution, delivery and performance of
this Agreement by Distributor will not conflict with or violate any agreements
or understandings to which Distributor is a party or by which it may be bound.

 

(c)       Litigation: There are no actions or proceedings pending, or to
Distributor’s knowledge, threatened, which would prevent or make unlawful the
consummation of the transactions contemplated by this Agreement.

 

(d)       Infringement: Distributor has no actual knowledge, that its wind power
generation system conflict with, violate or infringe any rights of any third
party (provided, however, such representation shall not apply to the Products to
the extent that they are a component of such system).

 

(e)       Insurance. Distributor has insurance coverage for its business with
respect to the it’s sale, installation and performance of Covered Service with
respect to the Products (as required under Section 3.13 and agrees to disclose
information to such as may be reasonably requested by Company.

 

(f)        Necessary Expertise. Distributor represents and warrants that it is
in the business of installing and up-fitting electrical and mechanical products
into windmill technology. Distributor further represents and warrants that it
has the mechanical and technical expertise to effectively and competently
fulfill its obligations under this Agreement.

 

14

CC 286,372, 119v1 2 20-09—03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



4.8       Export Controls. Distributor represents and warrants that it will not
export or re-export the Products, any components thereof or any underlying
information or technology into any country to which the U.S. has embargoed
goods, or to anyone on the U.S. Treasury Department’s list of Specially
Designated Nationals or the U.S. Commerce Department’s Table of Deny Onlers. Nor
shall Distributor export Product or any underlying information or technology to
any facility in violation of these or other applicable laws and regulations.
Distributor represents and warrants that it is not a national or resident of, or
located in or under the control of, any country subject to such export controls.

 

4.9        Standards of Facility, Workmanship and Materials. Distributor shall
at all times during the term of this Agreement:

 

(i)       conduct business and perform Covered Service in a prompt, courteous,
workmanlike, competent, professional, and ethical manner;

 

(ii)      maintain suitable facilities, service vehicles, trained and certified
personnel, test equipment, and sufficient inventories of Products and parts in
representative quantities and sizes adequate to meet demand for Products and
fulfill all duties as prescribed under this Agreement;

 

(iii) use only parts and materials of the highest quality in rendering Covered
Service; and

 

(iv) CAUSE ALL COVERED SERVICE AUTHORIZED HEREUNDER TO BE PERFORMED SOLELY BY
CERTIFIED PRODUCT PERSONNEL.

 

4.10     Competent Personnel. Distributor shall, throughout the Term of this
Agreement, maintain a trained and skilled sales force suitable to provide sales
and technical assistance to purchasers and potential purchasers of the Product
within the Field of Use.

 

4.11      Maintenance and Inspection of Records. Distributor shall retain all
invoices and records for all parts, sales, promotion and services performed with
respect to Products for a period of four (4) years. Further, at all reasonable
times during normal business hours Distributor shall make available to Company,
all of Distributor’s books, records, invoices, including without limitation a
customer lists and contact information relating to Distributor’s performance of
this Agreement.

 

ARTICLE 5. COMPANY’S OBLIGATIONS

 

5.1       Sales Support. Company shall provide Distributor, at no charge to
Distributor, with reasonable quantities of all sales and marketing information
applicable to the Products, including catalogs, specifications, promotional
literature and other materials. All such materials will be provided to
Distributor in English, and Distributor may, at its sole expense, arrange for
the translation of such materials into all languages or dialects appropriate for
the Territory through a professional translation service approved in writing by
Company, and for reproduction of such translations in quantities adequate in
light of the potential sales volume for Products in

 

15

OC 286,372,449v1 2 20-09—03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



the Territory. Distributor shall be solely responsible for all costs associated
with the promotion and advertising of the Products in or for the Field of Use in
the Territory.

 

5.2       Marketing Support. During the term of this Agreement, Company shall:
(i) publish Distributor’s name and address as its authorized distributor in or
for the Field of Use in the Territory; (ii) from time to time, support
Distributor’s marketing by involving Distributor in its advertising and direct
mail activities when appropriate and without charge or at subsidized cost; (iii)
furnish Distributor, upon Distributor’s request, reasonable technical
information respecting applications or servicing of the Products; (iv) provide
information to support Distributor’s marketing efforts; and (v) transmit
promptly all sales leads in or for the Field of Use in the Territory to
Distributor.

 

5.3       Training. During the first 3 months following the Effective Date of
this Agreement, Company will provide Distributor, free of charge, technical and
sales training at Company’s facilities located in El Segundo California, U.S.A.
for up to two (2) individuals. Effective for training services provided on or
after the fourth (4th) month following the Effective Date, Distributor shall pay
Company for such services an hourly rate of $100.00 U.S. Dollars for every
individual being trained. Distributor shall be solely responsible for all costs
and expenses associated with all training of Distributor’s personnel hereunder,
including without limitation all travel, living accommodations, salary and other
expenses and costs incurred by such personnel.

 

5.4      Consulting Service. During the first two (2) weeks following the
Effective Date of this Agreement, Company will, at no charge to Distributor,
provide Distributor those technical consulting services reasonably necessary and
practical to complete preparations for Distributor’s billboard debut in New York
City on _________,2009. Thereafter, at the request of Distributor, Company will
provide the services of up to five (5) technical consultants to assist
Distributor in the marketing, sale or technical aspects of the Product in or for
the Field of Use in the Territory. Distributor agrees to reimburse Company for
the reasonable living and travel expenses of such consultants, as determined by
Company. In addition, Distributor shall pay Company for such consulting services
an hourly consulting rate of $150.00 U.S. Dollars per consultant.

 

5.5        Representations and Warranties of Company. The Company represents and
warrants to Distributor that, as of the date of this Agreement:

 

(a)       Power and Authority: Company has the corporate power and authority to
enter into and to carry out the terms and provisions of this Agreement; and this
Agreement is the legal, valid and binding obligation of Company and is
enforceable against Company in accordance with its terms.

 

(b)      No Conflicting Agreement: Company has not granted to any person other
than Distributor any right, title or interest or entered into any agreement
which is in conflict with or inconsistent with any of the terms or conditions of
this Agreement.

 

(c)       Litigation: There are no actions or proceedings pending, or to
Company’s knowledge, threatened, which would prevent or make unlawful the
consummation of the transactions contemplated by this Agreement.

 

 

16

fit’ flflt’ O~n AAfl.-4 #1

 

‘-‘I-’

 

--------------------------------------------------------------------------------



(d)       Infringement: Company has no actual knowledge, that the Products
conflict with, violate or infringe any rights of any third party.

 

 

5.6

For the term of this Agreement, Company shall:

 

(i)        Reimburse Distributor for the cost of initial replacement parts and
for labor costs as set forth in Exhibit”” hereto only for Covered Service
authorized by Company which is performed by Distributor on Covered Products in
accordance with this Agreement;

 

(ii)       Mail checks in payment of non-disputed claims for Covered Service
performed by Distributor no later than forth-five (45) working days after
Company’s date of receipt and approval of such claims; and

 

(iii) Upon request by Distributor, provide Distributor with sample copies of
Service Agreements. The initial form of such Service Agreements is attached
hereto as Exhibit

— and shall not be modified without the prior written approval of Distributor.

 

ARTICLE 6. TRADEMARKS AND CONFIDENTIAL INFORMATION

 

6.1       Mutual Grant of Trademark License. During the term of this Agreement
and subject to its provisions, Company grants to Distributor a non-exclusive
license to use Aura Trademarks to identify and promote the sale of the Products
within the Field of Use and Distributor grants to Company a non-exclusive
license to use Distributor Trademarks to identify and promote Distributor’s wind
power technology used in conjunction with the Products within the Field of Use.
Distributor may not use the Aura Trademarks in connection with the sale or
promotion of any goods, services, products, equipment or process other than the
Products within the Field of Use. Company may not use the Distributor Trademarks
in connection with the sale or promotion of any goods, services, products,
equipment or process other than the Products within the Field of Use. Upon
termination of this Agreement, Distributor and Company shall each promptly cease
using any trademarks belonging to the other Party.

 

6.2       Trademark Markings. Distributor agrees that each of the Products sold
or otherwise distributed by Distributor shall prominently bear all appropriate
Aura Trademarks and that Distributor shall clearly indicate Company’s ownership
of such Aura Trademarks. Distributor shall do everything reasonably required of
it by Company in connection with trademark marking or the giving of such other
notices as provided for under United States or applicable foreign trademark
laws. Distributor agrees not to remove or deface any Aura Trademarks, and to
not, unless authorized in writing by Company, add any other mark or identifying
indicia to the Products.

 

6.3       Trademark Ownership. Distributor acknowledges and agrees that Company
is the sole and exclusive owner of the Aura Trademarks. Other than with respect
to Distributor Trademarks licensed to Distributor, Company acknowledges and
agrees that Distributor is the sole and exclusive owner of the Distributor
Trademarks. As such, neither Party shall at any time acquire any rights in the
other Party’s trademarks by virtue of its use thereof. Further, nothing
contained in this Agreement shall be construed as (i) an assignment or grant to
Distributor of any right, title or interest in or to the Aura Trademarks, it
being understood that all rights relating thereto are reserved by Company,
except for the licenses granted hereunder for the right to use

 

17

DC 286,372, 419v1 220-09-03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



and utilize the Aura Trademarks as expressly provided herein, or (ii) an
assignment or grant to Company of any right, title or interest in or to the
Distributor Trademarks, it being understood that all rights relating thereto are
reserved by Distributor, except for the licenses granted hereunder for the right
to use and utilize the Distributor Trademarks as expressly provided herein. .
Distributor shall not use any of the Aura Trademarks, or any mark or name
confusingly similar thereto, in any manner, except (i) on letters, letterhead,
business cards and signs solely in order to identify itself as an authorized
distributor of Company and/or (ii) in sales and promotional materials, provided
such materials have been previously approved by Company, such approval not to be
unreasonably withheld or delayed. Distributor agrees that it will not knowingly
do anything inconsistent with Company’s ownership of its intellectual property,
including without limitation, questioning the validity of the Aura Trademarks or
registering or attempting to register the Aura Trademarks in its own name or
that of any other firm, person or corporation. Company shall not use any of the
Distributor Trademarks, or any mark or name confusingly similar thereto, in any
manner, except (i) on letters, letterhead, business cards and signs solely in
order to identify itself as the manufacturer of Products provided to Distributor
as an authorized distributor of Company and/or (ii) in sales and promotional
materials, provided such materials have been previously approved by Distributor,
such approval not to be unreasonably withheld or delayed. Company agrees that it
will not knowingly do anything inconsistent with Distributor’s ownership of its
intellectual property, including without limitation, questioning the validity of
the Distributor Trademarks or registering or attempting to register the
Distributor Trademarks in its own name or that of any other firm, person or
corporation.

 

6.4       Patent Marking. Distributor shall do everything reasonably required of
it by Company in connection with patent marking or the giving of such other
notices as provided for under United States or applicable foreign patent laws.

 

6.5        Protection of Trademarks and Patents. Distributor agrees to take such
actions as Company may reasonably require for the protection of Company’s
proprietary interest in the Aura Trademarks, Aura Technology, and all other Aura
Proprietary Rights. Distributor shall cooperate fully and in good faith at
Company’s expense with Company for the purpose of preserving Company’s rights in
and to the Aura Trademarks, Aura Technology and all other Aura Proprietary
Rights. Distributor agrees to promptly notify the Company in writing of any uses
which may be infringements of the trademarks, technology or other proprietary
rights which come to Distributor’s attention. In the event of infringement of
Aura Trademarks, Aura Technology, and other Aura Proprietary Right, the Company
shall have the sole right to determine whether or not any action shall be taken
on account of any such infringement(s).

 

6.6       Confidential Information. Each party shall hold the Confidential
Information disclosed to it by the other party in strict confidence and shall
not use or disclose the same except to its employees and agents on a
need-to-know basis provided such employees and agents have agreed to be bound by
confidentiality obligations at least as protective of the Confidential
Information as the terms of this Agreement or are bound by a legally enforceable
code of professional responsibility to protect the confidentiality of such
Confidential Information. The parties may disclose Confidential Information as
required by law (including without limitation all applicable securities laws and
regulations) or as reasonably required to file for and obtain any government or
regulatory approvals and licenses necessary to sell or distribute the Products
for

 

18

DC 286,372, 149v1 220 09 03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



sale, lease, license or other disposition for the Field of Use in the Territory
provided that the disclosing party informs the non-disclosing party of such
disclosure prior to its occurrence.

 

6.8        Return of Documents. Distributor and the Company each acknowledge
that all Confidential Information supplied to it by the other Party shall remain
the sole property of the disclosing Party and that all documents and other
tangible media that embody any such Confidential Information must be, at the
disclosing Party’s option, either promptly returned or destroyed, except as
otherwise may be required from time to time by applicable law, upon the
disclosing Party’s written request. Confidential Information in documentary or
other tangible form, and all copies of it, must be returned promptly to the
disclosing Party upon termination of this Agreement or, as applicable, upon
earlier expiration of Distributor’s rights thereto in accordance with this
Agreement.

 

6.9       Injunctive Relief. Each party acknowledges and agrees that because:
(i) an award of money damages in inadequate to compensate the other party for
any breach of this Article 6 by the first party; and (ii) any breach of this
Article 6 will causes irreparable harm, if there is a breach or threatened
breach of this Article 6 by the first party, the other party is entitled to
equitable relief, including injunctive relief and specific performance, without
proof of actual damages.

 

6.10    uival. The covenants and agreements contained herein with respect to any
Confidential Information deemed a trade secret under applicable law shall
continue until the information ceases to be a trade secret under applicable law.
The obligations with respect to all other Confidential Information shall
continue following termination of this Agreement.

 

6.11    Restricted Rights. The Products (including all software components) and
any accompanying documentation are provided with Restricted Rights. Use,
duplication, or disclosure by the U.S. Government is subject to restrictions as
set forth in subparagraph (c) (1) of the Commercial Computer Software -
Restricted Rights clause at FAR 52.227-19, subparagraph (c) (1) (ii) of The
Rights in Technical Data and Computer Software clause at DFARS 252.227-70 13, or
subparagraph (d) of the Commercial Computer Software—Licensing at NASA FAR
supplement 16-52.227-86, or their equivalent, as applicable.

 

ARTICLE 7. TERM AND TERMINATION

 

7.1       Term. Unless terminated as provided in Sections 7.2 or 9.3 below or by
mutual written consent, this Agreement shall continue in full force from the
Effective Date of this Agreement until the expiration or abandonment of the last
Valid Claim of the Aura Technology utilized in the Products in the Field of Use;
provided, however, for the purpose of this sentence the term “Valid Claims”
shall only apply to a claim of a patent or patent application in the United
States. To the extent that Company accepts an order from Distributor following
the expiration of this Agreement, the same shall be governed by the terms
hereof, but will not be deemed to have otherwise extended the Agreement.

 

7.2       Termination for Cause. To the extent that either party shall elect to
terminate this Agreement for cause, each of the following shall constitute cause
or good cause and sufficient grounds for such termination and this Agreement may
be terminated prior to the

 

19

~ AAO..1 ‘D ‘)ñ ~ ~

 

‘-‘I-’

 

--------------------------------------------------------------------------------



expiration of the term as provided in Section 7.1 above, upon notice to the
other party, as follows:

 

A.        By either party, effective immediately, in the event that the other
party should fail to perform any of its material obligations under this
Agreement and should fail to remedy such failure within ninety (90) calendar
days after receiving written demand to remedy such failure; provided that if
such breach is not curable within such ninety (90)-day period that the party in
breach has commenced to substantially cure such breach within such ninety (90)
day period and, in any event, such breach shall have been remedied within one
hundred twenty days of receipt of such written demand to remedy such breach;

 

B.        By either party if the other party is dissolved, becomes insolvent, is
adjudicated bankrupt, voluntarily or involuntarily files a petition for
bankruptcy, makes an assignment for the benefit of creditors, seeks any other
similar relief under any bankruptcy law or related statues or otherwise becomes
financially incapable of performing its obligations in accordance with the terms
of this Agreement, and such judgment, assignment or incapacity is not revoked
within one-hundred twenty (180) calendar days;

 

C.        By either party if all or substantially all of the assets of the other
party are transferred, sold or liquidated; or

 

D.        At the election of Company, in writing, in the event that Distributor
fails to meet the Minimum Order requirement during the Non-Exclusive Period

 

7.3        Rights of Parties Upon Termination. The following provisions shall
apply upon the termination or expiration of this Agreement for any reason:

 

A.        In the event that Distributor has entered into agreement(s) during the
term of this Agreement with customer(s) in the Territory to provide Products to
such customer(s) as such Products are ordered by such customer(s) for a fixed
time period (such arrangements are referred to herein as “Tenders”), Company
shall continue to sell Products to Distributor after the non-renewal or
expiration of this Agreement but only to the extent necessary for Distributor to
satisfy its obligations under such Tenders, only for prices that are no greater
than the maximum prices set forth on Exhibit A, as modified from time to time,
and only for a period of time that is no longer than one (1) year after such
non-renewal or expiration.

 

B.        Each party shall immediately cease all use of, and return to the
disclosing party, any Confidential Information in its possession.

 

C.        Company shall repurchase from Distributor at the actual price paid by
Distributor, or credit Distributor for, the Products in Distributor’s possession
at the time of termination or expiration of this Agreement which Distributor has
purchased from Company (the “Termination Inventory”); provided, however that
Company shall have no obligation to repurchase or issue a credit for any
Products which are not in their original condition or have been altered or
modified in any way by Distributor. In the event the termination is made by
Distributor pursuant to 7.1(A) for acts or breaches of the Company, the Company
shall be solely responsible for arranging and paying for the packaging, freight,
insurance and taxes related to the return of the Termination Inventory to
Company.

 

______________

20

 

0C286,372,119v1 2

 

‘-‘I-’

 

--------------------------------------------------------------------------------



D.        Sections 1, 3, 6, 7 and 8 of this Agreement shall survive the
termination or non-renewal of this Agreement for any reason.

 

E.         Neither party shall be discharged for any antecedent obligations or
liabilities to the other party under this Agreement, unless otherwise agreed in
writing;

 

F.         All rights granted under this Agreement to either party shall
forthwith and without further act o~ instrument, be assigned and revert to their
respective original owners. In addition, the parties agree to execute any
instruments requested by one another which are necessary to accomplish or
confirm the foregoing. Any such assignment, transfer or conveyance shall be
without consideration other than the mutual agreements contained herein.

 

 

G.

COMPANY SHALL NOT BE LIABLE TO DISTRIBUTOR FOR ANY

DAMAGES, LOSSES OR EXPENSES RESULTING FROM ANY TERMINATION OR

EXPIRATION OF THIS AGREEMENT ARISING FROM ANY CLAIMS ASSERTED BY

DISTRIBUTOR WHICH ARE BASED UPON LOSS OF GOODWILL, PROSPECTIVE

PROFITS OR ANTICIPATED ORDERS, OR ON ACCOUNT OF ANY EXPENDITURES,

INVESTMENTS, LEASES OR COMMITMENTS MADE BY DISTRIBUTOR;

 

7.4       Orders Following Termination. To the extent that Company accepts an
order from Distributor following the expiration of this Agreement, the same
shall be governed by the terms hereof, but will not be deemed to have otherwise
extended the Agreement.

 

ARTICLE 8. INSTALLATION AND WARRANTY SERVICE

 

 

8.1

Service. In addition to its other duties and obligations as prescribed under
this

Agreement, Distributor agrees to provide installation and warranty service to
those Service Agreement holders (“Holders”) whose Products were purchased from
Distributor or its sub distributors pursuant to the terms of this Agreement and
are covered by Service Agreements in full force and effect (collectively
“Covered Service”). A full and exhaustive list of all Covered Services is
attached hereto as Exhibit””. Distributor may not provide any services under
this Agreement for any Product outside of the Field of Use without the prior
express written consent of Company. While Distributor may not provide any
service which is not listed as a Covered Service for any Product covered by a
valid Service Agreement without the prior written consent of Company,
Distributor may, at its own risk and expense, provide service for Products
within the Field of Use whose Service Agreements have expired. In the event that
Distributor wishes to perform a service not listed as a Covered Service on an
Product falling within the Field of Use and covered by a valid Service Agreement
(a “Non-Covered Service”), Distributor must obtain the prior written consent of
Company to do so. Such consent for Non-Covered Service may be withheld by
Company for any reason at Company’s sole discretion. All Non-Covered Services
will be provided by Distributor at Distributor’s sole risk and expense.

 

8.2       Covered Service. Distributor shall perform all Covered Service in
accordance with this Agreement. In performing Covered Service, Distributor shall
restore each Product, to its proper working condition as determined by
manufacturer specifications.

 

8.3       Equipment and Rates. The parts reimbursement rates payable by Company
for Covered Services is set forth in Exhibit ““ of this Agreement. Exhibit””
also sets forth

 

21

 

‘-‘I-’

 

--------------------------------------------------------------------------------

pG 286,372, 119v1 220 ~9—03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



the rate payable by Company for labor to perform Covered Service. Service Area.
When on-site service is required by Company or Service Agreements, Distributor
will perform Covered Service on the Holder’s premises where the Product is
located (“Holder Premises”). Service calls to render Covered Service at a Holder
Premises shall be charged to Company at the rate provided for in Exhibit ““
herein or as mutually agreed to by Distributor and Company. The “Normal Service
Radius” from Distributor to the Holder Premises is _________ (___) contiguous
land miles, or the usual service radius of Distributor, whichever is less.
Distributor shall not be reimbursed for mileage or time charges (“M/T Charges”)
resulting from performance of Covered Services outside of the Normal Service
Radius unless Company has given its prior written approval of MIT Charges. If
Company approves MIT Charges, Distributor will be reimbursed the M/T Charges
approved by Company. Distributor shall immediately advise Company of any request
for a service call to perform Covered Service which is outside the Normal
Service Radius and shall not be required to perform such Covered Service unless
Distributor’s request for MIT Charges is approved. [Comment: This needs to be
discussed and the Exhibit examined. What is the escalator for service rates over
time? The service rates should be the then existing rates that are normal and
customary for the services in that area.1

 

8.4        Submission of Invoices. Distributor shall submit claims for Covered
Service using forms acceptable to Company bearing Distributor’s signature and
the signature of the customer for whom the Covered Service was performed.
Distributor shall submit all claims for Covered Service to Company within
fifteen (15) days of the date on which such Covered Service was rendered.
Distributor shall not submit any claims to Company for anything which does not
constitute Covered Service pursuant to a valid Service Agreement. Unless
otherwise agreed by the parties in writing, Company shall cause payment to be
received by Distributor for any Covered Service no later than thirty (30) days
following the date of submittal of such claims to Company.

 

8.5       Distributor Warranty. Distributor shall warrant from the date of
Covered Service all parts and labor for Covered Service under Distributor’s
normal warranty policy then in effect but in no event shall such warranty period
be for a period of less than ninety (90) days. Distributor will hold replaced
parts, unless otherwise specified hereunder, for inspection by Company for a
period of ninety (90) days following the date of service, except where
prohibited by law. [Comment: we need to discuss the parts warranty. The
Distributors warranty obligation should not exceed that of the supplier of the
parts.1

 

8.6        Service Literature. Distributor shall, at all times during the term
of this Agreement, subscribe to all pertinent Covered Product service literature
including without limitation all service bulletins.

 

ARTICLE 9. GENERAL PROVISIONS

 

9.1       Entire Agreement. This Agreement, including any Exhibits hereto,
represents the entire agreement between the parties on the subject matter hereof
and supersedes all prior discussions, agreements and understandings of every
kind and nature between them. This Agreement may be modified, amended,
rescinded, cancelled or waived, in whole or in part, only by written instrument
signed by all of the parties hereto.

 

 

22

PC 286,372,449v1 2 20-09—03/03/09

 

‘-‘I-’

 

--------------------------------------------------------------------------------



9.2       Notices. All notices under this Agreement shall be in English and
shall be in writing and given by airmail, certified or registered, postage
prepaid, return receipt requested, cable, telex or facsimile, promptly confirmed
by airmail, addressed to the parties at the addresses immediately below their
respective signatures hereto, or to such other address of which either party may
advise the other in writing. Any notice given by airmail shall be deemed
received by the addressee three (3) business days from the date of mailing. All
other forms of notice will be deemed given when sent.

 

9.3       Force Majeure. Neither party shall be in default hereunder by reason
of any failure or delay in the performance (either in whole or in part) of any
obligation under this Agreement (other than the payment of money) where such
failure or delay arises out of any cause beyond the reasonable control and
without the fault or negligence of such party (an “Event of Force Majeure”).
Such causes shall include, without limitation, storms, floods, other acts of
nature, fires, explosions, riots, war, terrorism or civil disturbance, strikes
or other labor unrests, embargoes, shortage or failure in supply of raw
materials from the then contemplated sources of supply and no other source or
supply can be located or obtained with commercially reasonable diligence and
effort, and other governmental actions or regulations which would prohibit
either party from ordering or furnishing Products or from performing any other
aspects of the obligations hereunder. Within ten (10) days from the date of
commencement of an Event of Force Majeure, the party affected by such an event
shall advise the other party (the “Other Party”) of the date when such delay in
performance commenced, and the reasons therefore as enumerated in this
Agreement; likewise, within ten (10) days after the delay ends, the party
affected by such an Event of Force Majeure shall advise the Other Party of the
date when such delay ended, and shall also specify the redetermined time by
which the performance of the obligation hereunder is to be completed. In the
event that the Event of Force Mejeure continues for a period of sixty (60) days
then the Other Party shall have the right to elect to terminate this Agreement
upon ten (10) days notice to the party affected by such an event.

 

9.4       Severability. In the event any one or more of the provisions contained
in this Agreement are deemed illegal or unenforceable, in whole or in part, the
remaining provisions, and any partially unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable. In the event that
any act, regulation, directive, or law of a government having jurisdiction and
respect of this Agreement, including its departments, agencies or courts, should
make it impossible or prohibit, restrain, modify or eliminate any act or
obligation of either party under this Agreement, the non-affected party shall
have the right, at its option, to suspend this Agreement or the parties may, at
their mutual agreement, make such modifications therein as may be necessary.

 

9.5       Assignment. Except as expressly provided for herein, neither party may
assign or otherwise transfer any of its rights or obligations under this
Agreement without the other party’s prior written approval and any such
assignment or transfer shall be void Notwithstanding the foregoing, Distributor
may assign this Agreement or any of its rights or obligations, upon notice to
Company, to (i) an affiliated company or entity or (ii) an unaffiliated company
or entity pursuant to a sale, merger or other consolidation of such party or any
of its operating divisions. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

 

 

23

DC 2R6 372 44Pv1 ‘~ ‘)P) flO fl’~/fl’VflQ

 

‘-‘I-’

 

--------------------------------------------------------------------------------



 

 

9.6

Applicable Law. This Agreement is deemed made and entered into in the State

of California and shall be construed, enforced and performed in accordance with
the laws of the

State of California, without reference, to choice of law. THE RIGHTS AND
OBLIGATIONS

OF THE PARTIES IN CONNECTION WITH THIS AGREEMENT AND ANY PURCHASE

OF THE PRODUCTS SHALL NOT BE GOVERNED BY THE PROVISIONS OF THE 1980

U.N. CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS.

 

9.7      Dispute Resolution. Any and all disputes of whatever nature, arising
between the parties of this Agreement or the underlying business relationship,
including termination thereof and statutory claims, and which are not resolved
between the parties themselves, shall be submitted to binding and final
arbitration to be conducted in English, in Los Angeles, California, before a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association for Complex Commercial Cases in effect as of
the date of this Agreement. Judgment upon the award of the arbitrator may be
entered in any court having jurisdiction thereof. In the event of any proceeding
in arbitration between the parties arising in any manner out of this Agreement
or the asserted breach thereof, the prevailing party shall recover court costs
or costs of arbitration, as appropriate, and actual attorneys’ fees.

 

9.8      Waiver. The waiver or excuse by either party hereto as to any breach,
default or deficiency and the performance by the other party of any duty or
obligation by the other party to be performed hereunder shall not constitute or
be deemed a continuing waiver or excuse of the same or any other duty or
obligation owed by the other.

 

9.9      Interpretation. In the event any claim is made by any party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or that
party’s counsel. Reference to “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”

 

9.10    Captions. Captions of sections of this Agreement are included for
reference only, shall not be construed as part of this Agreement and shall not
be used to define, limit, extend or interpret the terms hereof.

 

9.11     Currency. Unless otherwise agreed by the parties in writing, all
payments required to be made under this Agreement shall be made in United States
Dollars via cash, check, wire transfer, or other immediately available funds.
The remitting party shall pay at its own expense all charges and expenses
associated with the other party’s receipt of such payment.

 

9.12     Cumulative Remedies. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy and
each and every right and remedy hereunder is cumulative with each and every
other right and remedy herein or in any other agreement between the parties or
under applicable law.

 

 

9.13

Receipt. Distributor hereby acknowledges receipt of a signed copy of this
Agreement.

 

 

 

24

CC 286,372, 119v1 220 09 03/03/09



‘-‘I-’

 

--------------------------------------------------------------------------------

 

[img1.jpg]


[img2.jpg]


[img3.jpg]


c~o

/

9.14     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

 

9.15     No Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL OR INDIRECT DAMAGES, HOWEVER
CAUSED.

 

9.16     Successors. Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
permitted successors and assigns.

 

IN WITNESS WHEREOF, Company and Distributor have caused this instrument to be
executed by their duly authorized employees, as of the day and year first above
written.

F

I

WEPOWER LLC

 

(“Company”)

(“Distributor”)

 

 

Name:

 

By:

 

Title:

 

Date:

N~Th

 

By:

 

Title:

 

Date:

 

c-~-~

z/a7/c~



‘-‘I-’

 

--------------------------------------------------------------------------------

PRODUCT PRICE

EXHIBIT A

 

AURAGEN DESCRIPTION

 

EXHIBIT B

 

FORM OF PURCHASE ORDER

 

EXHIBIT C

 

SPECIFICATIONS

 

EXHIBIT D

 

Product

Price

 

‘-‘I-’

 

--------------------------------------------------------------------------------



EXHIBIT E

 

Parts and Labor Reimbursement Rates

Service Code Description

RatQ

 

Installation

W-AGOO 1

Buss charge up failure inspection (inspect for and tighten loose screws or

$40 00

 

internal ECU connectors)

W-AGOO2 Software upgrades; Reprogram ECU and test AuraGen® system under load
$40.00

W-AGOO3

Remove and Replace RPM Sensor

$40.00

 

Remove and Replace Electronic Control Unit (ECU)

 

(including re-programming and load testing of system)

W-AGOO5

Remove and Replace Serpentine Belt (if defective within 18 months of

$40.00

 

AuraGen operation)

W-AGOO6

Remove and Replace Idler or Tensioner Pulleys

$60.00

W-AGOO7

Remove and Replace Generator

$120.00

 

ECU Diagnostics: Troubleshoot bus charge up failure, electrical

$75 00

W-AGOO8

connections or installation computer / interface box communication issues

 

per AuraGen® Troubleshooting Guide.

WAGOO9

Generator Diagnostics: Troubleshoot bus charge up failure per AuraGen®

$40.00

 

Troubleshooting Guide.

W-AGO1O

Remove and Replace Mounting Kit

(requires

 

approval)

W.AGO1 1

Remove and replace Mechanical Idle Control and re-program ECU.

$75.00

 

(Trucks)

W-AGO12

Remove and replace Mechanical Idle Control and re-program ECU. (Vans)

$100.00

W-AG-SB-

Component replacement or system upgrades specified by AuraGen®

($ noted

XXXX

Service Bulletin’s (SB’s)

in SB)

 

Labor Reimbursement Rates:

 

Warranty labor rate for work performed at Distributor facility will be
reimbursed at the lesser of:

(a) Distributor’s posted hourly rate in effect at the time of service or (b) the
normal and customary rates in the industry for such service in effect at the
time and place of service, but in no event shall such reimbursement exceed
$75.00 per hour.

 

Invoices that are submitted for Covered Products’ warranty repair (labor and
travel), that exceed US $150 will require written approval from Company prior to
commencement of such warranty repair. In the event such approval is not obtained
Distributor shall not be required to perform such repair.

 

Repairs that were directly caused by Product component failure will be subject
to time limitations published in industry standard flat rate manuals.

 

 

PC 286,372,449v1 2-20-09

 

‘-‘I-’

 

 